Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-49 were originally filed on July 30, 2020. 
The amendment received on October 7, 2020, canceled claims 2, 4-5, 7-11, 17, 21-27, 29-49; and amended claims 1, 3, 6, 12-16, 18-20, and 28.
Claims 1, 3, 6, 12-16, 18-20, and 28 are currently pending and under consideration.

Priority
The present application is a continuation of U.S. Application No. 16,711,689 filed on December 12, 2019, which is a continuation of PCT/US2018/037092 filed on June 12, 2018, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/518,271 filed June 12, 2017.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on October 20, 2020; February 18, 2021; September 26, 2021; and January 24, 2022, are being considered by the examiner. 

Request for Information Pursuant under 37 CFR 1.105
	Pursuant to MPEP 704.11(b)(III) and 37 CFR 1.105, the Examiner hereby requests clarification on the structure of NTRA-2112 in order to allow the Examiner to search the novelty and nonobviousness of the claimed composition of matter.  The instant specification describes NTRA-2112 as a multiparticulate granulate comprising insulin particles dispersed on maltodextrin particles where this multiparticulate granulate is prepared utilizing three different processes (See instant specification, paragraphs [0096]-[00115]).  As indicated in Table 1, the resulting multiparticulate granulate has a content uniformity of 113.75% with a RSD of 0.5 or 111.41% with a RSD of 0.7, the insulin includes no more than 5% A21-desamido human insulin (i.e., 1.1 or 1.0%), the total degradation products is no more than 15% (i.e., 0.8 to 1.7%), and the water content is no more than 6.5% (i.e., 4.5 to 5.8%) (See instant specification, Table 1). 
A search of the prior art reveals that NTRA-2112 was examined in a clinical trial (i.e., NCT2510560) (cited in the IDS received on 2/18/21).  The clinical trial was first available July 2015.  As such, the clinical trial constitutes prior art.  The clinical trial teaches that NTRA-2112 is an oral formulation of insulin that can be incorporated into infants’ formula, donor breast milk, or own local GI therapy (See clinical trial reference, pg. 2, “Study Description” and “Arms and Interventions”).  However, there is no indication what the structure of NTRA-2112 is.  The clinical trial also indicates that the sponsor of the trial is Nutrinia (See clinical trial reference, pg. 2, “Sponsor/Collaborators”).  Examination of the assignment history of the instant application indicates that the initial assignee of the instant application was Nutrinia Ltd.  Although, Elgan Pharma Ltd currently is the assignee for the instant application, given that Nutrinia Ltd. was the initial assignee, clarification and/or confirmation of the NTRA-2112 product examined in the clinical trial is respectfully requested.  Without such confirmation, examination of the instant application is hindered because there is no way of knowing the structure of the NTRA-2112 examined in the clinical trial.  Therefore, the Examiner requests for Applicants to (1) confirm whether the structure of NTRA-2112 is that described as NTRA-2112 in the instant specification, and (2) if not, to provide the structure of NTRA-2112 in order to properly examine the instantly claimed invention. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
	For claim 1, it is noted that the composition of matter requires two components; namely, insulin and an infant nutritional excipient.  An infant nutritional excipient is defined as any pharmaceutically acceptable (i.e., substantially non-toxic and non-deleterious) excipient that is suitable for administration to infant patients (See instant specification, paragraphs [0019]-[0020]).  As such, the claimed infant nutritional excipient is not particularly limiting and encompasses a range of excipients.  Moreover, it is noted that the composition encompasses a single particle such that particles of insulin are dispersed on particles of the infant nutritional excipient.  “Dispersed on” is not defined in the instant specification.  Pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  As such, “dispersed” is defined as to distribute something more or less evenly throughout a medium (See Merriam-Webster, “Disperse,” Merriam-Webster, available online at https://www.merriam-webster.com/dictionary/disperse#:~:text=1%20%3A%20to%20break%20up%20in,the%20fog%20dispersed%20toward%20morning, 15 pages (accessed on 5/18/22) at pg. 3).  Thus, particles of insulin are distributed more or less evenly on particles of the infant nutritional excipient.  Therefore, particles of insulin being distributed more or less evenly on particles of the excipient constitutes the formation of a single particle.  Such an interpretation is supported by the scope of instant claim 6 discussed below.   Thus, prior art encompassing particles, granulates, powder that contains insulin and the excipient.  
	For claim 6, it is noted that the composition of matter has a particular particle size and a particular average particle size where the average particle size is monomodal or unimodal distributed.  Claim 6 does not distinguish between insulin particles or excipient particles thereby implying that the particle size is the composition being a single particle having both components.  Otherwise the scope of claim 6 would be unclear because it would be unclear which particle is the particular size.  Furthermore, the average particle size being monomodal or unimodal distributed (i.e., predominantly represented as a single peak) also supports that the composition has a single particle having both components.  
	
Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 recites, “…with an RSD of no more than about 5%.”  Although, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner respectfully requests that Applicant uses relative standard deviation (RSD) for the first recitation, thereafter RSD may be utilized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “related” in reference to proteins in claim 16 is a relative term which renders the claim indefinite. The term “related” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In order words, it is unclear what constitutes “related proteins”, and thus, it is unclear how to determine the weight percentage of insulin particles in the composition.  
Please note that the Examiner is interpreting the scope of claim 16 such that the particles of insulin include no more than about 15 wt.% total protein in order to advance prosecution. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites that the insulin concentration is 0.04-8.  However, it is unclear what unit the concentration is in, e.g., IU/g, IU/ml, g/ml, or mg/ml.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds with respect to the insulin concentration.  
Please note that the Examiner is interpreting the scope of claim 20 such that the insulin concentration is in any unit in order to advance prosecution.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patton et al. US Patent No. 6,685,967 B1 issued on February 3, 2004 (cited in the IDS received on 10/20/20).
For claims 1 and 3, with respect to a composition of matter comprising particles of insulin dispersed on particles of an infant nutritional excipient as recited in instant claim 1; and with respect to where the infant nutritional excipient comprises maltodextrin as recited in instant claim 3:
Patton et al. discloses an insulin composition for pulmonary delivery comprising a dry powder of individual amorphous particles including insulin and a pharmaceutical carrier wherein the particles comprise from 20% to 80% insulin by weight, have an average particle size in the range from 0.1 µm to 5 µm, and have a moisture content below 10% (See claim 14).  Patton et al. also discloses that the pharmaceutical carrier material comprises a carbohydrate selected from the group consisting of mannitol, raffinose, lactose, maltodextrin, and trehalose (See claim 17).  Pursuant to MPEP 2131.02, it states that, “[i]f one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated.” In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).  Given that the number of pharmaceutical carriers claimed in claim 17 is limited to 5 carbohydrates, a skilled artisan can envisage the insulin composition comprising a dry powder of individual amorphous particles including insulin and maltodextrin as the pharmaceutical carrier. 
Furthermore, pursuant under MPEP 2131.02(I), a species will anticipate a claim to a genus.  "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  Furthermore, pursuant under MPEP 2131.02(II), when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  Thus, although Patton et al. does not expressly disclose that the pharmaceutical carrier is an infant nutritional excipient, since Patton et al. discloses that the pharmaceutical carrier is maltodextrin (i.e., a claimed species of an infant nutritional excipient), it must follow that the maltodextrin is also an infant nutritional excipient.  
Moreover, although Patton et al. does not expressly disclose that particles of insulin are “dispersed on” particles of a pharmaceutical carrier, as discussed in the “Claim Interpretation” section above, the scope of claim 1 encompasses a single particle comprising insulin and the excipient.  Given that the dry powder of individual amorphous particles disclosed by Patton et al. comprises insulin and a pharmaceutical carrier such as maltodextrin, it must follow that the Patton insulin composition comprises particles of insulin dispersed on particles of a pharmaceutical carrier because the individual amorphous particles of Patton comprise insulin and the pharmaceutical carrier. 
Therefore, the disclosure of Patton et al. satisfies the claim limitations as recited in instant claims 1 and 3.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 15, 18-19, and 28 are rejected under pre-AIA  35 U.S.C. 102 (a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Patton et al. US Patent No. 6,685,967 B1 issued on February 3, 2004 (cited in the IDS received on 10/20/20).
	For claims 1 and 3, please see discussion of Patton et al. above. 

For claims 15, 18-19 and 28, with respect to where the particles of insulin include no more than about 5 wt% A-21 desamido human insulin as recited in instant claim 15; with respect to where the composition of matter has a bulk uniformity of about 90-120% with an RSD of no more than about 5% as recited in instant claim 18; with respect to where at least 80% of the composition of matter dissolves within 5 minutes when dispersed in 2/3 by wt 0.9% saline at 25ºC as recited in instant claim 19; and with respect to where the composition of matter has a flow index of 10-30 seconds per 100 g when passed through a 10 mm orifice as recited in instant claim 28: 
	As discussed for claim 1 supra, the Patton insulin composition constitutes composition of matter as recited in instant claim 1 because it is a composition comprising a dry powder of individual amorphous particles including insulin and a pharmaceutical carrier wherein the particles comprise from 20% to 80% insulin by weight, have an average particle size in the range from 0.1 µm to 5 µm, and have a moisture content below 10% (See claim 14) wherein the pharmaceutical carrier is maltodextrin (See claim 17).  As such, the structural requirements of the instantly claimed composition of matter are met by the disclosure of Patton as discussed supra.  Moreover, Patton et al. discloses in the experimental section that Humulin R was utilized in human trials as the insulin species in the insulin particles (See Patton specification, col. 10, lines 15-29).  Patton et al. also discloses a method of preparing a stable, dry powder insulin by dissolving insulin in an aqueous buffer and then spray drying the solution (See Patton claims 1 and 10).  
	However, Patton et al. does not expressly disclose that the insulin composition has a bulk uniformity of about 90-120% with an RSD of no more than about 5%, or has a flow index of 10-30 seconds per 100 g when passed through a 10 mm orifice.  Similarly, Patton et al. does not expressly disclose where at least 80% of the insulin composition dissolves within 5 minutes when dispersed in 2/3 by wt. 0.9% saline at 25ºC.  Moreover, Patton et al. does not expressly examine the A-21 desamido content of the insulin; more specifically, Humulin R.  
	MPEP 2112-2112.02 states that when a reference discloses all the limitations of a claim except for a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  In the instant case, Patton et al. discloses the structural limitations of the instantly claimed composition of matter.  
	The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants’ composition of matter differs, and if so to what extent, from the insulin composition disclosed in Patton et al.  The cited art taken as a whole demonstrates a reasonable probability that the insulin composition of Patton et al. is either identical or sufficiently similar to the claimed composition of matter that whatever differences exist are not patentably significant.  Therefore, with the showing of the reference, the burden of establishing novelty or non-obviousness by objective evidence is shifted to the Applicants.
	Merely because a property and/or function of the composition of matter is not expressly disclosed in a reference does not make the known composition of matter patentable.  The instantly claimed composition of matter possesses inherent properties and/or functions which might not be displayed in the tests used in Patton et al. Accordingly, the disclosure of Patton et al. is a sufficient basis that Patton’s insulin composition has a bulk uniformity of about 90-120% with an RSD of no more than about 5%, has a flow index of 10-30 seconds per 100 g when passed through a 10 mm orifice, and where at least 80% of the insulin composition dissolves within 5 minutes when dispersed in 2/3 by wt. 0.9% saline at 25ºC.  Similarly, the disclosure of Patton et al. is a sufficient basis that Patton’s insulin particles include no more than about 5 wt% A21 desamido human insulin.  
	In the alternative, even if the instantly claimed composition of matter is not identical to the Patton composition of matter with regard to some unidentified properties and/or functions, the differences between that which is disclosed and that which is claimed are considered to be so slight that the Patton composition of matter is likely to inherently possess the same properties and/or functions of the claimed composition of matter particularly in view of the same structural characteristics which they have been shown to share.  
	Thus, the claimed composition of matter would have been obvious to those of ordinary skill in the art under the meaning of USC 103.  Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.  
	Accordingly, the disclosure of Patton et al. anticipates or, in the alternative, renders obvious the instant claims 1, 3, 15, 18-19, and 28. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).
	
Claims 1, 13-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patton et al. US Patent No. 6,685,967 B1 issued on February 3, 2004 (cited in the IDS received on 10/20/20), as applied to claim 1 above, and as applied to claims 13-14, 16, and 20 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Patton above. 

	For claim 13, with respect to where the amount of insulin in the particles of insulin ranges from about 0.0001 wt% to about 0.04 wt%:
	Patton et al. teaches that the preferred method for forming insulin powders comprising particulates in the desired size range is spray drying, where pure, bulk insulin is first dissolved in a physiologically acceptable aqueous buffer having a pH in the range from about 2 to 9 (See Patton specification, col. 6, lines 10-16).  The insulin is dissolved at a concentration from 0.01% by weight to 1% by weight (See Patton specification, col. 6, lines 16-18) thereby overlapping with the claimed range of about 0.0001 wt% to about 0.04 wt% as recited in instant claim 13.

	For claim 14, with respect to where the composition of matter has a moisture content of no more than about 6.5 wt%:
	As discussed supra for claim 1, Patton et al. teaches a composition comprising a dry powder of individual amorphous particles including insulin and a pharmaceutical carrier wherein the particles comprise from 20% to 80% insulin by weight, have an average particle size in the range from 0.1 µm to 5 µm, and have a moisture content below 10% (See claim 14) wherein the pharmaceutical carrier is maltodextrin (See claim 17).  Furthermore, it is noted that “about” is defined as a range of plus or minus 10% of a value (See instant specification, paragraph [0017]).  As such, the instantly claimed moisture content ranges from 5.85 to 7.15 wt%, which lies within the moisture content range disclosed by Patton thereby suggesting the claim limitation as recited in instant claim 14.

	For claim 16, with respect to where the particles of insulin include no more than about 15 wt% total proteins:
	As discussed supra in the 112(b) rejection, the scope of claim 16 is being interpreted such that the claim encompasses no more than about 15 wt% total proteins.  It is noted that “about” is defined as a range of plus or minus 10% of a value (See instant specification, paragraph [0017]).  As such, the scope of claim 16 encompasses where the insulin particles include no more than 13.5 wt% to 16.5 wt% total proteins.  Patton et al. teaches that the insulin will be present in each individual particle at a weight percent in the range from 5% to 95% (See Patton specification, col. 7, lines 2-4).  The remainder of the particle will primarily be carrier material (See Patton specification, col. 7, lines 4-8).  As discussed supra for claim 1, Patton et al. teaches that the particles comprise from 20% to 80% insulin by weight (See claim 14).  Patton et al. also teaches specific insulin powder formulations where the total protein weight percentage is 20 wt% insulin (See Patton specification, col. 11, lines 12-17).  Notably, the Patton particles only require insulin, and thus, constitute the total protein in the particles.  Therefore, the teachings of Patton et al. overlap with the instantly claimed weight percentage and/or are close to the claimed weight percentage as recited in instant claim 16. 
	
For claim 20, with respect to where the insulin concentration is 0.04-8:
As discussed supra in the 112(b) rejection, the scope of claim 20 is being interpreted such that any unit is encompassed.  In the experimental section, Patton et al. teaches that insulin powders were made by dissolving bulk crystalline insulin in sodium citrate buffer to give final solids concentration of 7.5 mg/ml and a pH of 6.7 +/- 0.3 (See Patton specification, col. 8, lines 47-50).  Although Patton utilizes a sodium citrate buffer in the experimental section and not maltodextrin, these excipients are considered to be interchangeable as suggested by Patton claims 17-18.  Therefore, the teachings of Patton et al. suggest where the insulin concentration is a specific concentration within the claimed range of 0.04 to 8 as recited in instant claim 20.
Additionally and/or alternatively, Patton et al. teaches that the preferred method for forming insulin powders comprising particulates in the desired size range is spray drying, where pure, bulk insulin is first dissolved in a physiologically acceptable aqueous buffer having a pH in the range from about 2 to 9 (See Patton specification, col. 6, lines 10-16).  The insulin is dissolved at a concentration from 0.01% by weight to 1% by weight (See Patton specification, col. 6, lines 16-18) thereby overlapping with the claimed range of 0.04 to 8 as recited in instant claim 20.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Patton et al. does not expressly teach where the amount of insulin in the particles of insulin ranges from about 0.0001 wt% to about 0.04 wt% as recited in instant claim 13.  However, the teachings of Patton et al. cure this deficiency because the weight percentage taught by Patton overlaps with the instantly claimed weight percentage as further articulated below.
	Patton et al. does not expressly teach where the composition of matter has a moisture content of no more than about 6.5 wt% as recited in instant claim 14.  However, the teachings of Patton et al. cure this deficiency because the moisture content taught by Patton overlaps with the instantly claimed weight percentage as further articulated below.
Patton et al. does not expressly teach where the particles of insulin include no more than about 15 wt% total proteins as recited in instant claim 16.  However, the teachings of Patton et al. cure this deficiency because the weight percentage taught by Patton overlaps with and/or is close to the instantly claimed weight percentage range as further articulated below.  
Patton et al. does not expressly teach a specific embodiment where the insulin concentration is 0.04 to 8 as recited in instant claim 20.  However, the teachings of Patton et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.  Additionally and/or alternatively, the insulin concentration taught by Patton et al. overlaps with the instantly claimed concentration range as further articulated below. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where the amount of insulin in the particles of insulin ranges from about 0.0001 wt% to about 0.04 wt% as recited in instant claim 13, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed amount of insulin in the particles of insulin would have been obvious to one of ordinary skill in the art since the claimed weight percentage range (i.e., about 0.0001 wt% to about 0.04 wt%) overlaps with the prior art weight percentage range (i.e., 0.01 wt% to 1 wt%).

	With respect to where the composition of matter has a moisture content of no more than about 6.5 wt% as recited in instant claim 14, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed moisture content would have been obvious to one of ordinary skill in the art since the claimed moisture content range (i.e., no more than 13.5 wt% to 16.5 wt%) overlaps with the moisture content range (i.e., below 10 wt%).

With respect to where the particles of insulin include no more than about 15 wt% total proteins as recited in instant claim 16, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed total protein weight percentage range would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 13.5 wt% to 16.5 wt%) overlaps with the prior art total protein weight percentage range (i.e., 5 wt% to 95 wt%).
	Additionally and/or alternatively, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metal Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held a proper rejection of a claim directed toward an alloy of having "0.8% nickel, 0.3% molybdenum, 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.)  Therefore, the claimed total protein weight percentages would have been suggested to one skilled in the art because a specific total protein weight percentage taught in Patton (i.e., 20 wt%) is close enough to the claimed total protein weight percentage (i.e., 16.5 wt%) that one skilled in the art would have expected them to have the same properties.

With respect to a specific embodiment where the insulin concentration is 0.04 to 8 as recited in instant claim 20, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Patton et al. and utilize an insulin concentration of 7.5 mg/ml or 0.01 wt% to 1 wt% in the composition of matter.  An ordinary skilled artisan would have been motivated to follow Patton’s teachings, because formulating insulin particles at a particular concentration including at a concentration of 7.5 mg/ml or in a range of 0.01 wt% to 1 wt% is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., a composition of matter where the insulin concentration is 0.04 to 8) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to utilize an insulin concentration of 7.5 mg/ml or in a range of 0.01 wt% to 1 wt% in a composition of matter because formulating insulin particles at a particular concentration including at a concentration of 7.5 mg/ml or in a range of 0.01 wt% to 1 wt% constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Additionally and/or alternatively, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed insulin concentration range would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 0.04 to 8) overlaps with the prior art insulin concentration range (i.e., 0.01 wt% to 1 wt%).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Patton et al. US Patent No. 6,685,967 B1 issued on February 3, 2004 (cited in the IDS received on 10/20/20), as applied to claim 1 above, and further in view of Pasha et al. WO 2008/014175 A2 published on January 31, 2008, as applied to claim 6 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Patton above.

	For claim 6, with respect to where the composition of matter has a particle size ranging from about 125 µm to about 1000 µm and an average particle size ranging from about 200 µm to about 600 µm, monomodal distribution:
	As discussed supra for claim 1, Patton et al. teaches a composition comprising a dry powder of individual amorphous particles including insulin and a pharmaceutical carrier wherein the particles comprise from 20% to 80% insulin by weight, have an average particle size in the range from 0.1 µm to 5 µm, and have a moisture content below 10% (See claim 14) wherein the pharmaceutical carrier is maltodextrin (See claim 17).  Alternatively, Patton et al. teaches that the carriers may be separately prepared in a dry powder form and combined with the dry powder insulin by blending (See Patton specification, col. 7, lines 13-15).  The size of the carrier particles may be selected to improve the flowability of the insulin powder, typically being in the range from 25 µm to 100 µm (See Patton specification, col. 7, lines 18-20).  Moreover, in the experimental section, Patton et al. teaches that the insulin purity in the powders as measured by rpHPLC was greater than 97% as depicted in Figure 8C (See Patton specification, col. 10, lines 63-66; Figure 8C) thereby being indicative of a single primary peak (i.e., monomodal or unimodal distribution).  Patton et al. also teaches that the amorphous insulin produced can then be ground or milled to produce particles within the desired size range (See Patton specification, col. 6, lines 7-9).  Thus, although the insulin powders having greater than 97% purity taught by Patton have particle sizes ranging from 1-3 µm in order to be ideal for pulmonary deposition (See Patton specification, col. 11, lines 25-29), these particle size are not limiting and can be produced within a desired size range.  Therefore, the teachings of Patton et al. suggest particles having a desired size range but having a high purity level thereby constituting monomodal distribution of the particle size.
	Pasha et al. teaches granular compositions comprising a plurality of formulated particles, processes to prepare the compositions, and optionally converting such granular compositions into finished dosage forms (See Pasha specification, pg. 2, 1st paragraph).  The pharmaceutical compositions exhibit a high degree of blend homogeneity with a RSD less than about 6 of the mean assay value in a content uniformity determination (See Pasha specification, pg. 2, 3rd paragraph) thereby suggesting that the particle size would result in monomodal distribution.  The plurality of formulated particles contain at least one active ingredient including insulin and at least one pharmaceutically acceptable excipient including maltodextrin (See Pasha specification, pg. 2, last paragraph; pg. 8, last paragraph; pg. 11, line 26).  The average sizes of the plurality of formulated particles range from 50-5000 µm, or from 100-2000 µm, or from 100-500 µm, or from 150-300 µm (See Pasha specification, pg. 5, last paragraph).  Furthermore, it is noted that Pasha et al. teaches that the preparation of the plurality of formulated particles includes drying the granular mass, sifting and optionally sizing (See Pasha specification, pg. 7, last paragraph).  Therefore, the teachings of Pasha et al. suggest compositions comprising particles of an active agent such as insulin and a pharmaceutically acceptable carrier such as maltodextrin where the average particle size overlaps with the instantly claimed particle size and average particle size and where the average particle size is distributed monomodally as recited in instant claim 6. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Patton et al. does not expressly teach where the composition of matter has a particle size ranging from about 125 µm to about 1000 µm and an average particle size ranging from about 200 µm to about 600 µm, monomodal distribution as recited in instant claim 6.  However, the teachings of Pasha et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.  Additionally and/or alternatively, the particle size and average particle size taught by Pasha et al. overlaps with the instantly claimed particle size and average particle size as further articulated below.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the composition of matter has a particle size ranging from about 125 µm to about 1000 µm and an average particle size ranging from about 200 µm to about 600 µm, monomodal distribution as recited in instant claim 6, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Patton et al. and prepare a composition of matter comprising particles of insulin and an infant nutritional excipient where the particles have a particle size and average particle size of 150-300 µm where the particle size is distributed monomodally.  An ordinary skilled artisan would have been motivated to follow Patton’s teachings as modified by Pasha’s teachings, because preparing particles of insulin and an infant nutritional excipient such as maltodextrin in a desired particle size that is distributed monomodally is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., composition of matter having a particle size and an average particle size of 150-300 µm that is distributed monomodally) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to prepare a composition of matter comprising particles of insulin and an infant nutritional excipient such as maltodextrin where the particles have a particle size and average particle size of 150-300 µm and are distributed monomodally because preparing particles of insulin and an infant nutritional excipient in a desired particle size that are distributed monomodally constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Additionally and/or alternatively, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed particle size and average particle size range would have been obvious to one of ordinary skill in the art since the claimed range (i.e., about 125 µm to about 1000 µm and about 200 µm to about 600 µm) overlaps with the prior art particle size range (i.e., 100-300 µm).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
	
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patton et al. US Patent No. 6,685,967 B1 issued on February 3, 2004 (cited in the IDS received on 10/20/20), as applied to claim 1 above, and further in view of Shahadeh US Patent No. 6,365,177 B1 issued on April 2, 2002 (cited in the IDS received on 10/20/20), alone or as evidenced by Shehadeh et al. WO 2013/157003 A1 published on October 24, 2013, as applied to claim 12 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Patton above.

	For claim 12, with respect to where a ratio of the particles of infant nutritional excipient to the particles of insulin ranges from about 2500:1 to about 750,000:1:
	As discussed supra, Patton et al. teaches that the insulin is dissolved at a concentration from 0.01% by weight to 1% by weight (See Patton specification, col. 6, lines 16-18).  Furthermore, Patton et al. teaches that Patton et al. teaches that the insulin will be present in each individual particle at a weight percent in the range from 5% to 95% (See Patton specification, col. 7, lines 2-4).  The remainder of the particle will primarily be carrier material (See Patton specification, col. 7, lines 4-8).  Patton et al. also teaches that the carrier material can be maltodextrin or lactose (See Patton claim 17).  However, Patton et al. does not teach or discuss specific ratios of the excipient to insulin or specify amounts for each component. 
Shahadeh teaches an infant formula in a powder or solution form including nutritional components and an insulin supplement (See Shahadeh abstract).  The insulin is in a concentration range of about 25000-75000 µU/100 g of the powder (See Shahadeh specification, col. 2, lines 24-27; col. 4, lines 1-3).  In a specific embodiment, Shahadeh teaches that a milk-based infant formula has 25000-75000 µU/100 g insulin and 55.5 g/100 g lactose (See Shahadeh specification, Table 2).  Shahadeh also teaches that the infant formula may include lactose, sucrose, or maltodextrin (See Shadadeh specification, col. 3, lines 41-49) (note: all are carbohydrates).  Moreover, it is noted that lactose would necessarily be an infant nutritional excipient given that it is taught as an excipient in an infant formula and satisfies the definition of what constitutes an infant nutritional excipient as defined in the instant specification (See “Claim Interpretation” section above).  
In determining the ratio of the two components in the exemplary infant formula, it is noted that the Shehadeh et al. WIPO publication evidences that 1 IU (note: same as U) refers to the biological equivalent of about 45.5 µg pure crystalline insulin (exactly 1/22 mg) (See Shehadeh ‘003 WIPO specification, pg. 10, 1st paragraph).  As such, the amount of insulin equates to 25000 µU/100 g = 250 µU/g = 0.25 U/g = 11.375 µg/g (0.25 x 45.5); 75000 µU/100 g = 750 µU/g = 0.75 U/g = 34.125 µg/g (0.75 x 45.5), i.e., 11.375 to 34.125 µg/g or 0.011375 mg/g to 0.034125 mg/g.  The amount of lactose equates to 55.5 g/100 g = 55.5 mg/g.  Thus, the ratio between lactose and insulin ranges from about 4879:1 (i.e., 55.5/0.011375) to about 1626:1 (i.e., 55.5/0.034125).  Therefore, the ratio of lactose to insulin taught by Shehadeh overlaps with the instantly claimed ratio as recited in instant claim 12.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Patton et al. does not expressly teach where a ratio of the particles of infant nutritional excipient to the particles of insulin ranges from about 2500:1 to about 750000:1 as recited in instant claim 12.  However, the teachings of Shehadeh cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.  Additionally and/or alternatively, the ratio taught by Shehadeh overlaps with the instantly claimed ratio as further articulated below.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where a ratio of the particles of infant nutritional excipient to the particles of insulin ranges from about 2500:1 to about 750000:1 as recited in instant claim 12, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Patton et al. and prepare a composition of matter comprising particles of insulin and an infant nutritional excipient where a ratio of the amount of infant nutritional excipient such as lactose to the amount of insulin in the particles ranges from about 4879:1 to about 1626:1.  An ordinary skilled artisan would have been motivated to follow Patton’s teachings as modified by Shehadeh’s teachings, because preparing particles of insulin and an infant nutritional excipient such as lactose a particular ratio of the amount of lactose to insulin in the particles is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., composition of matter having a ratio of the amount of excipient to insulin in the particles ranging from about 4879:1 to about 1626:1) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to prepare a composition of matter comprising particles of insulin and an infant nutritional excipient such as lactose where the composition has a ratio of the amount of lactose to the amount of insulin in the particles ranging from about 4879:1 to about 1626:1 because preparing particles of insulin and an infant nutritional excipient in a desired ratio constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Additionally and/or alternatively, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed ratio would have been obvious to one of ordinary skill in the art since the claimed ratio range (i.e., about 2500:1 to about 750000:1) overlaps with the prior art ratio range (i.e., about 4879:1 to about 1626:1).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            

/LARRY D RIGGS II/             Supervisory Patent Examiner, Art Unit 1658